Citation Nr: 0639436	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-08 530A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for stress fracture of 
the left tibia.

2.  Entitlement to service connection for stress fracture of 
the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1999 
to March 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2005, the Board remanded 
the veteran's claims to the RO for additional development.  
The case is now before the Board for further appellate 
consideration.

The Board notes that, on October 19, 2006, the veteran 
submitted a letter and personnel records without a waiver of 
agency of original jurisdiction (AOJ) consideration.  The 
newly submitted evidence is essentially duplicative of 
previously submitted evidence because the AOJ has already 
considered the veteran's medical condition while she was in 
service.  Thus, obtaining a waiver or remanding this case for 
AOJ consideration of such evidence is unnecessary.  See 
38 C.F.R. § 20.1304 (2006).  

The Board further observes that the veteran's October 2006 
letter and a November 2006 Written Brief Presentation appear 
to request education benefits for the veteran.  The Board 
construes these statements as an inferred claim for VA 
education benefits.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of stress fracture 
of the left tibia.

2.  There is no competent medical evidence of stress fracture 
of the right tibia.   




CONCLUSIONS OF LAW

1.  Claimed stress fracture of the left tibia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  Claimed stress fracture of the right tibia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in June 2001 and 
March and August 2005, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for the disabilities at issue, of what VA 
would do or had done, what evidence she should provide, 
informed the appellant that it was her responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support her claims, and asked her to provide any 
information in her possession.  

Further, in compliance with the Board's July 2005 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to VA's March and 
August 2005 letters with additional medical information.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims, 
which VA has not obtained or made reasonable efforts to 
obtain.  In May 2006, the veteran was examined and the 
examiners provided the requested etiology opinion.  In August 
2006, VA readjudicated the claims and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
July 2005 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied for both claims, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service 
medical records, a VA examination report, and lay statements 
-- is adequate for determining whether the criteria for 
service connection have been met.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that her claimed stress fractures of the 
left and right tibia were incurred in military service.  

Service medical records show that the veteran was diagnosed 
with bilateral tibial plateau stress fractures in November 
1999.  The veteran's last bone scan in February 2000 showed 
healing stress fractures.  However, the veteran still could 
not walk without pain and did not meet medical fitness 
standards for enlistment.  Accordingly, the veteran was 
discharged.

The veteran has not submitted any post-service treatment 
records in support of her claims.  In a July 2001 letter, the 
veteran stated that she had not been treated for her 
bilateral stress fractures of the tibia since discharge.

In May 2005, the veteran underwent a VA examination where she 
reported aching pain with occasional flare-ups.  She has no 
past or active infection in her tibias and walked without the 
use of any corrective device or shoes.  On physical 
examination, the veteran had no evidence of deformity, 
angulation, fault motion, or shortening involvement.  There 
was no malunion, nonunion, or any loose motion of false 
joints.  She had no tenderness, drainage, edema, or redness.  
She had normal range of motion for both knees and no 
instability.  Based on these findings, the examiner diagnosed 
the veteran with resolved stress fractures and bilateral 
patellofemoral pain syndrome.  Upon reviewing the veteran's 
claims file, medical history, and results of the examination, 
the examiner opined that the tibial stress factures 
documented in service are now resolved.  Further, the 
examiner opined that the veteran's patellofemoral pain 
syndrome is less likely as not due to military service or to 
the previous bilateral stress fractures.  Given the 
examiner's opinions and upon careful review of the claims 
file, the Board finds that in the absence of competent 
medical evidence of a current diagnosis and medical evidence 
linking the diagnosis to military service, the veteran's 
claims must be denied.

Finally, the appellant and her representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that she or her representative 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for 
their statements to be considered competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorders and, it follows 
that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for stress fracture of the left tibia is 
denied.

Service connection for stress fracture of the right tibia is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


